Citation Nr: 0804351	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  04-24 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals, 
fracture, fifth metacarpal, right hand (dominant).  

2.  Entitlement to service connection for hypertension as 
secondary to post-traumatic stress disorder (PTSD). 

3.  Entitlement to service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1945 to October 1948 and in the United States 
Air Force for over 20 years ending with his retirement in 
December 1969. 

The issue of entitlement to a compensable evaluation for the 
veteran's service-connected residuals, fracture, fifth 
metacarpal, right hand (dominant) comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2004 rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in May 2004, a statement of the case was issued in June 2004, 
and a substantive appeal was received in June 2004.  In the 
substantive appeal, the veteran requested a Board hearing at 
the local RO.  However, in response to a December 2007 
request for clarification from the Board, the veteran 
withdrew his request for a hearing.   

Further, the remaining service connection issues on appeal 
come before the Board on appeal from an October 2005 rating 
decision by the RO.  A notice of disagreement was received in 
December 2005, a statement of the case was issued in January 
2006, and a substantive appeal was received in March 2006.  
In the substantive appeal, the veteran requested a Board 
hearing at the RO.  However, in a December 2006 statement, 
the veteran withdrew his request for a hearing.   

The Board notes that the issue of entitlement to service 
connection for hypertension under a direct theory of 
entitlement was denied by the Board in a July 1987 decision.  
Further, in a December 2004 rating decision, the RO again 
denied this issue under a direct theory of entitlement 
because new and material evidence to reopen the claim had not 
been submitted.  The veteran did not initiate an appeal from 
this determination.  However, the veteran filed his current 
claim in January 2005 and specifically requested service 
connection for hypertension as secondary to his service-
connected PTSD.  Because the veteran is advancing his claim 
of service connection for hypertension under a new theory not 
addressed in the prior final determinations, the Board finds 
that a new and material analysis is not appropriate in this 
case.  See generally 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Lastly, the Board notes that the Board previously remanded 
the issue entitlement to service connection for skin cancer 
in April 2004.  In a January 2006 statement submitted to the 
RO, the veteran indicated that he wished to withdraw his 
appeal with respect to this issue.  Thus, as there remain no 
allegations of errors of fact or law for appellate 
consideration of that issue, this issue is no longer in 
appellate status.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).    

The issues of entitlement to service connection for 
hypertension secondary to PTSD and for coronary artery 
disease are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected residuals, fracture, fifth 
metacarpal, right hand (dominant), are manifested by 
subjective complaints of pain and objective findings of 
arthritis, but without limitation of motion of the right 
little finger, limitation of motion of other digits, 
interference with overall function of the right hand or 
moderate incomplete paralysis.


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
the veteran's service-connected residuals, fracture, fifth 
metacarpal, right hand (dominant), have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in November 2003, the veteran was sent 
a letter notifying him of the information and evidence 
necessary to warrant an increased rating for his service-
connected right little finger.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The Board also notes that the November 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have and  that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met with 
respect to the issues on appeal.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  With respect to the issue of the 
veteran's service-connected right little finger, the RO 
provided VCAA notice to the veteran in November 2003, which 
was prior to the April 2004 rating decision.  Accordingly, 
the requirements the Court set out in Pelegrini have been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issue of an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the issue on appeal.  Further, in September 
2007, the RO provided notice of the types of evidence 
necessary to establish a disability rating and effective date 
for the disability on appeal.  However, given that this 
notice was sent to the veteran at the same time that his 
appeal was certified to the Board, the veteran was not 
provided adequate time to respond to such notice.  Thus, the 
Board finds that this notice was not sufficient to satisfy 
the requirements under Dingess/Hartman.  Nevertheless, 
despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  
 
Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because the November 2003 VCAA notice fully 
informed the veteran that he may submit medical evidence as 
well as lay observations in support of his claim.  Moreover, 
in his notice of disagreement and substantive appeal, the 
veteran specifically addressed his arthritis as well as the 
effect his disability had on his daily activities 
demonstrating that he had actual knowledge of the 
requirements for an increased rating.  Further, the veteran 
is represented by a state service organization, which would 
have actual knowledge of the information necessary to 
substantiate the veteran's claim.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the United States Court of 
Appeals for the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once 
an error is identified as to any of the four notice elements 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet.App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

Thus, as the veteran had actual knowledge of the requirements 
for an increased rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).   

Furthermore, with regard to the increased rating issue, the 
Board finds that there has been substantial compliance with 
the assistance provisions set forth in the law and 
regulations.  The record in this case includes VA treatment 
records and VA examination reports.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.  In fact, in an August 2007 statement the veteran 
indicated that he had no additional evidence with respect to 
the issue on appeal.   

The veteran was afforded VA examinations for his right little 
finger in December 2003, February 2005 and July 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained contains sufficient information 
to decide the issues on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue for an increased rating for the veteran's service-
connected right little finger. 



Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals, fracture, fifth 
metacarpal, right hand (dominant), warrants a compensable 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994). 
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

The RO has rated the veteran's service-connected right little 
finger under Diagnostic Codes 5010 and 5227.  Diagnostic Code 
5010 for traumatic arthritis provides that such is evaluated 
based upon limitation of motion of the affected part, like 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that arthritis established by 
x- ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5003.

Compensable evaluations are not afforded under Diagnostic 
Code 5227 for ankylosis of the little finger or under 
Diagnostic Code 5230 for limitation of motion of the little 
finger.  However, a note to Diagnostic Code 5227 provides 
that consideration should also be given as to whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  38 C.F.R. § 4.71a, Diagnostic Code 
5227.  Diagnostic 5156, which is applicable for amputation of 
the little finger, provides that a 10 percent rating is 
warranted for the equivalent of amputation of the little 
finger without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto.  Under this code, 
a 20 percent evaluation may be awarded for the equivalent of 
amputation of the little finger with metacarpal resection 
(more than one-half the bone lost).  38 C.F.R. § 4.71a,  
Diagnostic Code 5156.

The veteran filed his current claim for a compensable rating 
in September 2003.  He was afforded a VA examination in 
December 2003.  The claims file was not available for review.  
The veteran indicated that he had flare-ups when he did 
strenuous activities with his right hand.  He complained that 
precipitation factors were repetitive motions, hammering, 
gripping and driving.  The flare-ups caused the veteran 
temporary impairment in that he had to stop working and rest 
for a few minutes.  On physical examination, the examiner 
found no anatomical or functional defects.  The examiner 
noted that the veteran had good grasp.  He also had full 
range of motion at MP, PIP, DIP joints, with some stiffness 
at the extreme range of motion.  Range of Motion was 110 out 
of 120 for PIP joints; 90 out of 90 for MP joints; and 80 out 
of 80 for DIP joints.  The examiner noted that the veteran 
was right handed with no localized tenderness.  He also 
indicated that the veteran's range of motion was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance following repetitive use or during flare-ups.  The 
examiner provided that diagnostic tests showed no fracture or 
dislocation of the right hand.  Large degenerative spurs were 
seen in the bases of the distal phalanges of the second and 
fifth finger.  Post traumatic degenerative joint disease 
suspected.  The impression was degenerative joint disease in 
the fingers as above.  The VA examination report provided a 
diagnosis of residuals of fracture of right fifth metacarpal.  

The veteran was afforded another VA examination in February 
2005.  Again, the claims file was not available for review.  
The veteran complained of daily stiffness in both hands 
lasting for a few minutes and subsiding after he started 
moving his fingers and shaving.  There was no pain or 
tingling.  The veteran indicated that he had occasional 
flare-ups about twice a week precipitated by repeated motions 
or holding things for a longer time.  The veteran indicated 
that the flare-ups did not result in additional limitation of 
motion or functional impairment.  On examination, range of 
motion was 120 degrees PIP; 90 degrees MIP and 80 degrees 
DIP.  The examiner noted that the veteran had normal range of 
motion.  He was silent with respect to any finding of 
additional functional impairment on repetitive use.  The 
examiner noted that there was no ankylosis.  There were no 
gaps found on examination of the hand.  The motor examination 
was 5/5.  The examiner noted the diagnostic findings given in 
the previous VA examination.  The diagnoses was 
osteoarthritis in both hands; DIP spurs in the right hand; 
and old left metacarpal fracture.  

Although the claims file was not available for review at the 
December 2003 and February 2005 VA examinations, the Board 
finds that these examinations are still sufficient for rating 
purposes as both examiners thoroughly examined the veteran's 
right hand and provided a detailed report of the veteran's 
disability picture with respect to his service-connected 
right little finger.  

The veteran was afforded another VA examination in July 2007.  
The claims file was reviewed.  The veteran complained of 
minor dysfunctional symptoms when using the right hand to do 
his shaving on the left side of his face.  The veteran 
reported that this is painful to his right hand, however, he 
was still able to get it done with the right hand and did not 
attempt to use his left hand.  The veteran also did not find 
it necessary to change to an electric razor or any other 
adaptive maneuver.  The veteran also indicated that his hand 
bothered him sometimes and ached and hurt, particularly when 
using a hammer for a prolonged period of time.  The whole 
hand tended to draw or cramp on him.  However, overall, the 
veteran was fully functional with the right hand.  He was 
able to shovel and rake.  He could do his dressing, bathing, 
eating and driving.  He also could shake hands.  All of these 
activities could be done without hindrance from significant 
pain or dysfunction of the right hand.  The examiner noted 
that the closest thing to a flare-up was when the veteran 
used a hammer for a long period of time and his hand muscles 
cramped up.  However, the examiner provided that this was 
unrelated to the right fifth metacarpal injury, but was 
rather a usual physiological phenomenon.  The examiner found 
no additional limitation of motion or functional impairment 
during a flare-up.  The hands were symmetric and normal in 
appearance.  Specifically, the right hand, all metacarpals 
were normal and nontender to palpation, without deformity.  
Range of motion of all fingers was full and normal without 
pain.  The veteran was able to put his hand in a full fist as 
well as touch the thumb to all four fingers easily.  Further, 
all four finger to the mid palmar creased could also be done.  
The veteran had normal grip strength and dexterity in picking 
a paper clip up from the table.  The examiner noted that all 
movements and gripping of the hands and fingers were repeated 
more than three times, without change and no limitation of 
motion, function or strength.  The examiner summarized that 
he had the veteran do numerous, various maneuvers with both 
the left and right hands and found no dysfunction or 
abnormalities of either appearance, anatomy or function.  The 
examiner noted that the veteran was right handed.  The 
diagnosis was remote right hand, fifth metacarpal injury 
rated as fracture, currently no disease found, normal 
examination.  

VA treatment records have also been associated with the 
claims file.  The pertinent treatment records are relatively 
silent with respect to any complaints concerning the 
veteran's service-connected right little finger.  

The Board now turns to whether a compensable rating is 
warranted for the veteran's service-connected residuals, 
fracture of the fifth metacarpal.  With respect to Diagnostic 
Code 5156, there has been no objective findings that the 
veteran's function of the right little finger is analogous to 
amputation without metacarpal  resection.  There was no 
finding of ankylosis.  The VA examiners have noted normal 
grip strength and have been silent with respect to any 
findings of sensory impairment.  Moreover, the most recent VA 
examination essentially found a normal examination.  
Therefore, the degree of impairment necessary to warrant a 
compensable evaluation as amputation for the right little 
finger has not been shown.

Moreover, the Board notes that there is evidence of 
degenerative joint disease, and thus, must determine whether 
a 10 percent rating is warranted under Diagnostic Code 5010 
for limitation of motion.  Although the December 2003 VA 
examination indicated that the veteran's range of motion was 
110 out of 120 for PIP joints, which would signify some 
limitation, the two most recent VA examinations found that 
range of motions of all the joints was normal.  Importantly, 
none of the examiners found any additional functional 
impairment on repetitive use.  Moreover, the December 2003 VA 
examination in a separate sentence also stated that the 
veteran had full range of motion.  Further, the December 2003 
examination found no evidence of swelling, muscle spasm, or 
painful motion as outlined in Diagnostic Code 5010.  Thus, 
given the contradiction in the December 2003 VA examination 
report and the findings of full range of motion in the 
subsequent two VA examinations, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran suffers from limitation of motion of the right little 
finger to warrant a 10 percent rating under this Diagnosis 
Code.  

Further, the Board notes that as a general matter, in 
evaluating musculoskeletal disabilities, the VA must 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups, or when the joint is used repeatedly over a period 
of time. See DeLuca v. Brown, 8 Vet.App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45 (1998).  However, where a 
musculoskeletal disability is currently evaluated at the 
highest schedular evaluation available based upon limitation 
of motion, a DeLuca analysis is foreclosed.  Johnston v. 
Brown, 10 Vet.App. 80 (1997).  Thus, since a compensable 
rating under Diagnostic Code 5230 for limitation of motion is 
not allowable, the analysis required by DeLuca, supra, would 
not result in a higher schedular rating.
  
Pursuant to the note under Diagnostic Code 5227, the Board 
has considered whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  
Nevertheless, all three VA examination reports are silent 
with respect to any objective findings of misalignment or 
interference with other fingers or the right hand.  In fact, 
at the most recent VA examination, the examiner found that no 
dysfunction or abnormalities of the right hand.   

In sum, the preponderance of the evidence is against 
entitlement to a compensable rating for the veteran's 
service-connected residuals, fracture, fifth metacarpal, 
right hand (dominant).  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).  


ORDER

A compensable evaluation for the veteran's service-connected 
residuals, fracture, fifth metacarpal, right hand (dominant), 
is not warranted.  To that extent, the appeal is denied. 


REMAND

The veteran is also seeking entitlement to service connection 
for hypertension as secondary to his service-connected PTSD 
and coronary artery disease.  The Board recognizes that the 
veteran was afforded VA examinations in August 2005, with an 
addendum in July 2007.  However, although the examiner who 
conducted the August 2005 VA examinations found that the 
veteran's hypertension and coronary artery disease were not 
directly related to the veteran's service-connected PTSD, the 
examination reports did not address whether the veteran's 
service-connected PTSD aggravated the veteran's hypertension 
or coronary artery disease.  Secondary service connection on 
the basis of aggravation is permitted under 38 C.F.R. 
§ 3.310, and compensation is payable for that degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet.App. 439 
(1995).

Thus, the Board finds that the case should be returned to the 
same examiner, if possible, for an opinion as to whether the 
veteran's hypertension and/or coronary artery disease are 
aggravated by the veteran's service-connected PTSD.  If the 
same examiner is not available, the veteran should be 
afforded another VA examination to determine whether the 
veteran's hypertension and coronary artery disease are 
proximately due to or aggravated by the veteran's service-
connected PTSD pursuant to 38 C.F.R. § 3.310.  See 38 C.F.R. 
§ 3.159.   

Moreover, with respect to the issue of coronary artery 
disease, the Board notes that the veteran's October 1969 
service examination prior to discharge included a 
contemporaneous electrocardiogram which was interpreted as 
abnormal with non-specific T-wave changes.  Under the 
circumstances, the Board believes that the medical 
opinion/examination should also address the question of 
whether the veteran's coronary artery disease was in any way 
reflected by this inservice finding 

Accordingly, the case is REMANDED for the following actions:

1.  The claims file should be sent to the 
same examiner who conducted the August 
2005 VA examinations for an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's hypertension and/or 
coronary artery disease has been 
aggravated by the veteran's service-
connected PTSD, and whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the veteran's 
coronary artery disease is causally 
related to service (to include the 
significance of the electrocardiogram 
findings during service).  If the same 
examiner is not available, the veteran 
should be scheduled for another 
appropriate VA examination to ascertain 
the nature and etiology of the claimed 
hypertension and coronary artery disease.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  After reviewing the claims 
file, and examining the veteran, the 
examiner should respond to the following:

      a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that coronary artery disease is causally 
related to service?  Please explain the 
significance of the electrocardiogram 
findings during service. 

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that hypertension and/or coronary artery 
disease is/are proximately due to, or 
caused by, the veteran's service-
connected PTSD?   

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that hypertension and/or coronary artery 
disease has/have been aggravated by the 
veteran's service-connected PTSD?   

3.  Thereafter, the service connection 
issues on appeal should be readjudicated.  
If the benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


